DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 9,981,985 B1) in view of Jiang et al. (US 2013/0300629 A1).
Regarding claim 1, Chiang disclosed in fig. 1A an antenna structure positioned on a circuit board( substrate10 which can be a printed circuit board col. 2 line 48-49)  , the circuit board comprising a side wall(lateral surface 103), an upper surface(101), and a lower surface (102) opposite to the upper surface, the side wall connecting the upper surface and the lower surface(Fig. 1, col. 2 lines 59-62), the antenna structure comprising:
a first antenna array (11) positioned on one of the upper surface or the lower surface;

a control circuit (12a, communication module col. 1 lines 16-17) configured to activate the first antenna array and the second antenna array to radiate a wireless signal having multiple polarizations (“The feeding transmission line has two terminals: one for horizontal-polarization and another for vertical-polarization.  The two terminals are electrically connected with the third metal layer 10c through vias 10v within the substrate 10 and can transmit or receive radio frequency (RF) signals” Col. 5 lines 19-34, and col. 5 lines 50-55).
Chiang does not specify the other portion of each antenna unit bended and positioned on at least one of the upper surface or the lower surface.
Jiang discloses in Fig. 1 a second antenna array (3, 4) comprising a plurality of antenna units (3, 4), a portion of each antenna unit positioned on the side wall, and the other portion of each antenna unit bended and positioned on at least one of the upper surface or the lower surface (antenna 3 and 4 are bended and part is on a side and part is on the top surface 2 [0064], Fig. 1).
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to use the bended antenna arrays of Jiang as the second antenna arrays of Chiang to “enhancing the spectrum efficiency, increasing the channel capacity, and making that the mobile terminal implements the large volume data transmission of wireless communication system become possible” (Jiang [0045]).
Regarding claim 11, Chiang disclosed in fig. 1A a wireless communication device (wireless devices col. 3 lines 64-col. Col. 4 line 10, and ) comprising a circuit board(substrate10 which can be a printed circuit board col. 2 line 48-49), and

a first antenna array (11) positioned on one of the upper surface or the lower surface;
a second antenna array (15) comprising a plurality of antenna units(15 Fig. 1a, col. 3 lines 21-25), a portion of each antenna unit positioned on the side wall, and the other portion of each antenna unit bended and positioned on at least one of the upper surface or the lower surface; and
a control circuit (12a, communication module col. 1 lines 16-17) configured to activate the first antenna array and the second antenna array to radiate a wireless signal having multiple polarizations (“The feeding transmission line has two terminals: one for horizontal-polarization and another for vertical-polarization.  The two terminals are electrically connected with the third metal layer 10c through vias 10v within the substrate 10 and can transmit or receive radio frequency (RF) signals” Col. 5 lines 19-34, and col. 5 lines 50-55).
Chiang does not specify the other portion of each antenna unit bended and positioned on at least one of the upper surface or the lower surface.
Jiang discloses in Fig. 1 a second antenna array (3, 4) comprising a plurality of antenna units (3, 4), a portion of each antenna unit positioned on the side wall, and the other portion of each antenna unit bended and positioned on at least one of the upper surface or the lower surface(antenna 3 and 4 are bended and part is on a side and part is on the top surface 2 [0064], Fig. 1).

Regarding claims 2 and 12, Chiang discloses the antenna structure of claim 1 and 11, wherein the first antenna array comprises N*M first antenna units(11 Fig. 1A, col. 3 lines 6-11), the second antenna array comprises l*n second antenna units(15 Fig. 1a, col. 3 lines 21-25), a shape and size of each N*M first antenna units are the same, a shape and size of each 1 *n second antenna units are the same, and n, N, and M are integers greater than 1(Fig. 1a).
Regarding claims 3 and 13, Chiang discloses the antenna structure of claim 1 and 11, wherein the first antenna array comprises a plurality of first antenna units(11 Fig. 1A, col. 3 lines 6-11), the plurality of antenna units of the second antenna array is a plurality of second antenna units(15 Fig. 1a, col. 3 lines 21-25), and each first antenna unit comprises a first feeding portion and a second feeding portion, the first feeding portion and the second feeding portion are separately configured to feed current signals to activate each first antenna unit to radiate a wireless signal having a first polarization and a second polarization(“The feeding transmission line has two terminals: one for horizontal-polarization and another for vertical-polarization.  The two terminals are electrically connected with the third metal layer 10c through vias 10v within the substrate 10 and can transmit or receive radio frequency (RF) signals” Col. 5 lines 19-34), and each second antenna unit comprises a third feeding portion and a fourth feeding portion, the third feeding portion and the fourth feeding portion are separately configured to feed the current 
Regarding claims 4 and 14, Chiang discloses the antenna structure of claim 3 and 13, wherein the first polarization is vertical polarization, the second polarization is horizontal polarization(“The feeding transmission line has two terminals: one for horizontal-polarization and another for vertical-polarization.  The two terminals are electrically connected with the third metal layer 10c through vias 10v within the substrate 10 and can transmit or receive radio frequency (RF) signals” Col. 5 lines 19-34), the third polarization is Phi direction of polarization, the fourth polarization is Theta direction of polarization(Jiang [0029]).
Regarding claims 6 and 16, Chiang discloses the antenna structure of claim 3 and 13, wherein a length of each first antenna unit, a width of each first antenna unit, a length of each second antenna unit, and a width of each second antenna unit equal half wavelength(Jiang[0003])
Regarding claims 7 and 17, Chiang discloses the antenna structure of claim 2 and 12, wherein an edge distance between the N*M first antenna units is a half wavelength, and an edge distance between the l*n second antenna units is the half wavelength (Jiang [0003]).
Regarding claims 8 and 18, Chiang discloses the antenna structure of claim 1 and 11, wherein the control circuit is further configured to control radiation orientation or polarity of the first antenna array and the second array antenna(Col. 5 lines 19-34, and col. 5 lines 50-55)..





Allowable Subject Matter
Claims 5, 9-10, 15, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498.  The examiner can normally be reached on Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY X YANG/Examiner, Art Unit 2844              

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844